Citation Nr: 1214299	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-306 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.   

In September 2010, the Veteran testified before a Decision Review Officer in St. Paul, Minnesota.  A transcript of that hearing is of record.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The earliest clinical evidence of low back complaints is in 1990, approximately 22 years after separation from service.

2.  The lay statements are less than credible with regard to continuity of symptomatology of a back disability since separation from service.

3.  The probative clinical evidence of record is against a finding that the Veteran's current back disability is causally related to active service.


CONCLUSION OF LAW

A lumbar spine disability, to include lumbar degenerative disc disease (DDD), was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2009, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the statements of the Veteran and his brother, to include the Veteran's testimony, in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The Veteran testified that he received treatment for his back beginning in approximately 1970 or 1971 from Dr. K.; however, he also stated that records from such treatment are not available.  Thus, the Board finds that it does not have a duty to attempt to obtain any such records.

VA examinations and opinions with respect to the issue on appeal were obtained in January 2010 and November 2010. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions, particularly the November 2010 VA examination and opinion, are more than adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file, to include his STRs and private chiropractic records.  The opinions consider the pertinent evidence of record, to include statements of the Veteran regarding in-service symptoms and trauma.  Rationale was provided for the opinions proffered.  The Veteran contends that the VA examiners were incorrect with regard to the amount of weight which the Veteran lifted during the course of his post-service employment; nevertheless, the Board finds that the November 2010 examiner's opinion is still adequate as it is sufficiently based on other factors.  Moreover, the January 2010 opinion, which may be incorrect with regard to the exact weight carried, is still adequate as it reflects that the Veteran carried heavy camera equipment for his post-service employment, did not seek treatment for a back disability within a year after separation from service, and was not noted to have a disability upon separation from service.  VA examiners need not provide the specific etiology of the Veteran's current back disability; they need only provide an opinion as to whether it is as likely as not related to active service.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  


Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a back disability related to service, to include sleeping on the ground in Vietnam.  

The first element for entitlement to service connection is evidence of a current disability.  A November 2010 VA examination report reflects that the Veteran has a diagnosis of lumbar degenerative disc disease; thus, the Board finds that the first element has been met.

The second element for entitlement to service connection is competent credible evidence of an in-service disease or injury.  The Veteran's STRs reflect that in 

November 1966, the Veteran reported to sick call with a complaint of back pain around the lower part of the ribs on both sides.  He was prescribed the use of a whirlpool for one week and Tylenol as needed.

The third element for entitlement to service connection is continuity of symptomatology or medical evidence of a nexus between the current disability and the in-service disease or injury.  For the reasons noted below, the Board finds that the third element has not been met.

The claims file contains several medical opinions on the etiology of the Veteran's current back disability.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Correspondence dated in July 2010 from Dr. R.W., chiropractor, reflects that she reviewed her treatment records from October 2005 to present as well as the Veteran's "current military records."  She stated as follows:

[u]pon review of the given circumstances, [the Veteran] entered the military with no back pain and returned from active duty with back pain; it is at least as likely as not that the initial injury was the result of service related responsibly/physical duties carried out by [the Veteran] while in active duty.  I suspect that repetitive trauma and unsupported posturing (sleeping conditions/crouching/ etc) caused the initial breakdown of the tissues that developed into the current degenerative disc disease/arthritis of the lumbar spine.  (Note: The heavy lifting as a photographer that he was subject to after discharge from service should not have given a strong, healthy, young Marine any complications.)  Therefore, it is my opinion that [the Veteran] has significant lumbar spine deterioration and is experiencing chronic lumbar pain as a result of military service.

The Board finds that the above opinion by Dr. R.W. is less probative than the opinion of the VA examiners noted below.  First, Dr. R.W. reviewed her records from 2005 to present; however, the claims file reflects that the Veteran had been receiving chiropractic care for at least 14 years prior to that.  Those prior records are entirely negative for back complaints associated with military service.  The earliest clinical evidence record, August 1990, reflects that the Veteran was seen for an initial examination.  His first complaint specific to his back, other than the upper back, was not until July 1991, five visits later.  (During those five visits, the Veteran complained of neck and upper back soreness after moving, and soreness (non-specific) after cutting wood).  

In addition, the records reflect complaints of the back associated a vehicle accident on January 1, 1999 (February 1999 record), with cutting wood (December 1999, March 2000, and January 2005) a fall in March 2002 (May 2002 record), and shoveling snow and falling on the ice (March 2001).  These records also reflect that the Veteran was walking "funny" after a broken leg in March 2002.  The opinion of Dr. R.W. does not reflect that she considered any of this important and pertinent information.  The Board finds that if the Veteran had had chronic back pain since Vietnam, or service, it would have been reasonable for such to have been noted in his records when he sought treatment; however, none of the numerous notations reflects pain related to service.  Several of the notations reflect pain subsequent to post-service events, as noted above. 

Second, Dr. R.W. stated that the Veteran returned from active duty with back pain.  This statement is based on the Veteran's unsupported self-reported history.  While Dr. R.W. noted that she had reviewed the Veteran's military records, she did not note that his back was normal upon clinical examination upon separation.  While the STRs reflect a back pain complaint in November 1966, they are negative for complaints in the 1 1/2 years between November 1966 and separation in June 1968.  

Finally, Dr. R.W. stated that she suspected that repetitive trauma and unsupported posturing (sleeping conditions/crouching/ etc) caused the initial breakdown of the tissues that developed into the current degenerative disc disease/arthritis of the lumbar spine.  While the Veteran has stated that he had unsupported posturing, there is no evidence of other repetitive trauma to the Veteran's spine in service.

The Veteran underwent a VA examination in January 2010.  The examiner opined that the Veteran's lumbar spine DDD is not caused by or a result of activities during military service.  The examiner noted that the Veteran lifts weights twice a week, walks 5 days a week, golfs, and gardens.  It was noted that the Veteran was not seen for his back for about five years after military service at which time he was a photographer lifting heavy camera equipment of up to 100 pounds.  He had no problems and denied worker compensation issues.  It was noted that he developed stiffness and saw a chiropractor five years after separation from service.  The examiner stated as follows: 

Veteran served in military service and was treated once for back pain in military with physical therapy.  There was no documentation of problems with his back on exit for military service.  He was not treated for his back until about 5 years after military service.  During that time he was doing heavy lifting of 75-100 pounds without difficulty.  Veteran's current low back condition is more likely caused by repetitive heavy lifting over the years and changes related to aging process rather than any incident during military service.

The Veteran underwent another VA examination in November 2010.  The examiner considered the Veteran's contentions that he felt that his back started hurting due to sleeping conditions in Vietnam (i.e. sleeping on ground, cardboard, or cots).  The examiner also considered the Veteran's statements that he began chiropractic care in 1970 and the statement of the Veteran's brother that the Veteran complained of back pain.  The examiner also considered the private chiropractor records and the opinion of Dr. R.W.  The examiner noted that the Veteran had intermittent pain in the lumbar region.  

The examiner opined that it is more likely than not that the Veteran's current back disability is NOT related to trauma in service or the Veteran's general activities while in service.  The examiner stated that the "Veteran had no [discrete] injury while in service.  He was discharged without evidence of injury and he did not see a provider with in one years [sic] of discharge.  His care for his back started three years after discharge from service.  There was no evidence to support that his time in-service caused or contribute [sic] to his development of his back pain."

The Board finds that the November 2010 VA opinion is the most probative as it is predicated on a review of the STRS, private clinical records, Veteran's statements, the statement of the Veteran's brother, and the private chiropractor opinion.  It contains an adequate rationale supported by the evidence of record.

The Board has also considered whether there is competent credible evidence of continuity of symptoms since service, but finds that the evidence is against such a finding.  The earliest clinical evidence of back pain is in August 1990, more than 22 years after separation from service when it is noted that the Veteran had seen Dr. K. for first degree lumbosacral "trouble."  The clinical designation of first degree indicates that the symptoms of a sprain or strain were only mild 22 years after service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., back pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, back pain for more than two decades after separation from service.  The Board has also considered the Veteran's statements that earlier records were destroyed.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Veteran testified that he first had back pain while in Vietnam but it was "very difficult to even get to sick call when we were there."  (See DRO hearing transcript page 8.)  The Veteran's STRs reflect that the Veteran served in Vietnam from September 1965 to October 1966.  During that time, there is no evidence of complaints of, or treatment for back pain; however, the records do reflect that he sought treatment for a rash in the groin (October 1965), some discharge (March 1966), fever and chills (April 1966), and a penile lesion -- possible venereal disease contacted four days prior to the appearance of the lesion (September 1966).  The Board finds that if the Veteran had been experiencing recurrent back pain in Vietnam, it would have been reasonable for him to have reported it in October 1965, March 1966, April 1966, and/or September 1966 when he reported other problems; or at any other time in Vietnam; he did not. 

The Board acknowledges the STR which reflects a back complaint in November 1966, approximately six weeks after the Veteran's return from Vietnam.  (The Veteran testified that upon return from Vietnam, he went on leave prior to seeking treatment in November 1966).  However, there are no other STRs which reflect back complaints or treatment.  The Veteran stated that while stationed at Camp Pendleton, which has hills, walking would further aggravate his back.   In this regard, the Board notes that the Veteran sought treatment for other health problems between November 1966 and his discharge from service.  STRs reflect that he sought treatment for poison oak (February 1967), a pimple on the penis (February 1967), headaches, nausea, sore throat, sore muscles, and ear wax, with a diagnosis of acute tonsillitis (March 1967), an ear recheck (March 1967), a right ear recheck (April 1967), sore throat and sinus congestion (May 1967), vomiting up blood (August 1967), numbness of the index finger and left hand for three weeks (October 1967), a cold (December 1967), and tonsillitis (April 1968).  The records reflect that he was hospitalized from May 15 to May 27, 1968 for chronic tonsillitis and a tonsillectomy.  The Veteran's May 1968 report of medical examination for separation purposes reflects that the Veteran's symptoms were normal upon examination, with the exception of a vaccine scar on the upper left arm, acne, defective vision, and defective color vision.  Thus, the clinical evidence reflects that the Veteran's one back complaint in November 1966 was acute and transitory.

The Veteran testified at the September 2010 DRO hearing that when he left service, he was experiencing back pain, but that he did not seek treatment until approximately 1970 or 1971, approximately two to three years after separation from service.  He testified that during the period of time from separation until treatment, he was not experiencing as much back pain.  He further testified that when working as a photographer after service, he would carry approximately 30 pounds of equipment at times, but it was not demanding physically.  The Veteran testified at the October 2011 Board hearing that while in service he carried 50 to 60 pounds of equipment, and that he weighed 129 pounds.  (The Veteran's STRs reflect a weight of 133 pounds on entrance and 154 on separation).  

The Veteran indicated that unless someone was in a severe medical condition, "they just didn't have time to monkey with you" in Vietnam.  (See Board hearing transcript page 7.)  As noted above, the Veteran did receive treatment for nonemergency health conditions in Vietnam (i.e. groin rash, discharge, fever and chills, and penile lesion).  With regard to state-side service at Camp Pendleton, the Veteran also testified that he did not have a lot of time do take off and that as a Marine, he would "suck it up."  (See Board hearing transcript page 8.)  However, as noted above, the Veteran sought treatment on several occasions for health problems other than back pain (i.e. poison oak, a pimple on the penis, headaches, nausea, sore throat, sore muscles, and ear wax, tonsillitis, vomiting up blood, and numbness of index finger and left hand.)  While the Board acknowledges that service in Vietnam during the war could be difficult and that service as a Marine, in general, can be demanding, the record reflects that the Veteran did seek treatment for numerous health problems, and only once did he complain of back pain.  Moreover, the complaint was more than one year prior to separation from service with no further complaints to clinicians.

The Veteran's brother, A.D., submitted a statement dated in September 2010, which reflects that he and the Veteran visited each other while both were stationed in California.  A.D. stated that "[o]n many of these occasions [the Veteran] would complain of back pain, which would limit some of the activities we would engage in.  I know during that time he was at the Naval hospital. . .  After I returned home from the service I know he would still complain of back pain.  During the summer of 1971 when I was unemployed, I would drive him to Pine City to see Dr. [K.], who was the chiropractor in town.  At family gatherings he would continually mention his back problems and how uncomfortable he was.  It has seemed to be an ongoing problem for him in adult life."

The Board has considered the statement of A.D. but finds that the STRs which are contemporaneous to service are more probative than statements made more than 40 years later and made for financial purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  In this regard, the Board notes that A.D. is the Veteran's sibling and can therefore, be regarded as having an interest or bias in the Veteran's claim.  Moreover, although A.D. has described the Veteran being unable to do some activities and having ongoing uncomfortable back problems in his adult life, the record reflects that the Veteran was able to shovel snow, cut wood, golf, lift weights, walk, garden, and carry photographic equipment post service.  A.D.'s statement does not reflect his knowledge that the Veteran sought treatment for his back subsequent to incidents of shoveling snow, a car accident, and cutting wood.  

The Veteran testified at the DRO hearing that after separation from service, he did not discuss the military for approximately 15 years and did not ask about what benefits to which he was entitled.  (See DRO hearing transcript, age 25.)  However, the record reflects that in January 1969, the Veteran filed a VA Form 10-2827, application for outpatient treatment.  In the box titled "disease or injury which you claim to be service connected and for which treatment is requested", the Veteran stated "dental treatment".  The Board finds that if the Veteran had been undergoing recurrent back pain since service, it would have been reasonable for him to have applied for back treatment at that time; he did not.  

The Veteran has submitted a "Personalized Exercise Guide" as proof that he was treated by Dr. K.  The guide does not reflect what date it was issued to the Veteran, only that it was copyrighted in 1969.  The guide and the Veteran's statements regarding Dr. K do not provide for sufficient evidence of continuity of symptoms since separation.  The Veteran testified that he did not seek treatment after service until 1970 or 1971 (See DRO hearing transcript page 14.) or until two years after he got out of service.  (See Board hearing transcript page 10.)  

The Board recognizes the Veteran may believe that he has DDD of the lumbar spine causally related to service.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations or etiology opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

While the Veteran now contends that he had pain during this two year period and since service, the Board finds that the following evidence is against a finding of entitlement to service connection:  the lack of STRs of a back complaint from December 1966 to May 1968, the normal clinical finding on separation in May 1968, the Veteran's application in 1969 for outpatient dental care but not for back care, the private chiropractic records which do not reflect any indication that the Veteran reported his back pain as due to service, the private chiropractic records which reflect back pain immediately following a car accident, after cutting wood, after falling on the ice, and after shoveling snow, and the VA examination reports.  Further, the record does not reflect demonstration of arthritis of the lumbar spine to a compensable degree within one year of separation from service.  As such, service connection is also not warranted on a presumptive basis. 

The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lumbar spine disability, to include lumbar degenerative disc disease (DDD), is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


